NOTE Pursuant to Fed. Cir. R. 47.6, this disposition
                   Is not citable as precedent. It is a public record.

      United States Court of Appeals for the Federal Circuit

                                         05-5020

                                  MICHAEL SINDRAM,

                                                        Plaintiff-Appellant,

                                             v.

                                    UNITED STATES,

                                                        Defendant-Appellee.

                            ___________________________

                            DECIDED: April 6, 2005
                            ___________________________


Before MAYER, RADER, and GAJARSA, Circuit Judges.

PER CURIAM.

       Claimant-Appellant Michael Sindram, arguing pro se, seeks review of the order of

the United States Court of Federal Claims in Sindram v. United States, No. 04-717C

(filed Oct. 8, 2004) that dismissed Mr. Sindram’s complaint for lack of jurisdiction. In the

October 8, 2004 decision, the Court of Federal Claims determined that Mr. Sindram

sought review of a veteran’s benefits determination.        Because 38 U.S.C. § 511(a)

(2004) precludes judicial review of a veteran’s benefit determination, the Court of

Federal Claims correctly dismissed Mr. Sindram’s complaint for lack of jurisdiction.

According to the Veterans Judicial Review Act of 1988 (VJRA), 38 U.S.C. §§ 7251–98,

an appeal to the United States Court of Veteran Affairs (Veterans Court) is the exclusive
remedy for a denial of a veteran’s benefits. Because Mr. Sindram’s claims fall in the

Veterans Court’s exclusive jurisdiction, the Court of Federal Claims correctly determined

that it lacked jurisdiction. Accordingly, this court affirms.

                                               I.

       Mr. Sindram is a veteran with a 40 percent disability rating and has been enrolled

in a Chapter 31 vocational rehabilitation program the Department of Veteran Affairs

(VA) administers. On April 23, 2004, Mr. Sindram filed a complaint with the Court of

Federal Claims, seeking a temporary restraining order against the VA. He contended

that the Government did not fulfill its contractual obligations under the amended

employment plan by failing to provide guidance, failing to reimburse him for tuition,

books and other out-of-pocket expenses associated with the program, and by

terminating approval of his attendance of a summer session.

       On June 29, 2004, the Court of Federal Claims ordered Mr. Sindram to file a

memorandum addressing, inter alia, which statute provides for jurisdiction over the case

and why the court is not precluded from exercising jurisdiction by 38 U.S.C. § 511(a)

before or on July 29, 2004. Mr. Sindram submitted the memorandum, by leave of the

court, on August 2, 2004.

       The Court of Federal Claims dismissed Mr. Sindram’s complaint for lack of

jurisdiction on October 8, 2004, and later denied his timely motion for reconsideration.

This appeal followed.

                                              II.

       In reviewing judgments of the Court of Federal Claims, this court reviews

conclusions of law, such as contract or statutory interpretation, without deference.




05-5020                                        2
Mass. Bay Transp. Auth. v. United States, 254 F.3d 1367, 1372 (Fed. Cir. 2001); Kane

v. United States, 43 F.3d 1446, 1448 (Fed. Cir. 1994). Findings of fact are reviewed

under the “clearly erroneous” standard. City of El Centro v. United States, 922 F.2d

816, 819 (Fed. Cir. 1990); Hankins Constr. Co. v. United States, 838 F.2d 1194, 1195

(Fed. Cir. 1988).

      The Court of Federal Claims determined that Mr. Sindram’s (amended)

employment plan was included as part of the Chapter 31 employment program.

Chapter 31 of title 38, 38 U.S.C. §§ 3100–21 provides for training and rehabilitation

services for disabled veterans. Mr. Sindram’s claims therefore involve a law that affects

the provision of benefits to veterans, placing it under the scope of 38 U.S.C. § 511(a),

which reads

      The Secretary [of Veterans Affairs] shall decide all questions of law and
      fact necessary to a decision by the Secretary under a law that affects the
      provision of benefits by the Secretary to veterans or the dependents or
      survivors of veterans. Subject to subsection (b), the decision of the
      Secretary as to any such question shall be final and conclusive and may
      not be reviewed by any other official or by any court, whether by an action
      in the nature of mandamus or otherwise.1

      Section 511(a) explicitly states that the relevant decisions must be made by the

Secretary and are only subject to judicial review if provided for in title 38. Before and

after the passage of the VJRA, courts have construed § 511(a), and its predecessor

§ 211(a) to preclude judicial review of decisions on veterans’ benefits. See Johnson v.


      1
             38 U.S.C. § 511(b) provides exceptions to the preclusion of review for
challenges to rulemaking under 38 U.S.C. § 502, certain insurance questions under 38
U.S.C. §§ 1975 and 1984, matters relating to housing and small business loans under
38 U.S.C. ch. 37, and review of Board of Veterans’ Appeals decisions in the Court of
Veterans Appeals under 38 U.S.C. ch. 72. None of these exceptions apply in this
case.



05-5020                                    3
Robison, 415 U.S. 361, 367 (1974) (“Section 211(a) does not . . . but is . . . aimed at

prohibiting review only of those decisions of law or fact arising in the administration of a

statute providing for veterans' benefits”); Beamon v. Brown, 125 F.3d 965, 970 (5th Cir.

1995); see also Price v. United States, 228 F.3d 420, 421 (D.C. Cir. 2000).

       Moreover, Congress reemphasized its intent to preclude the review of benefits

determinations by the Court of Federal Claims or any other federal court by passing the

VJRA, 38 U.S.C. §§ 7251–98. The VJRA provides that an appeal to the Veterans Court

is the exclusive judicial remedy for the denial of a veteran’s benefits, thereby

preempting Tucker Act jurisdiction over the plaintiff’s claims.      See Davis v. United

States, 36 Fed. Cl. 556, 559 (1996); see also Sullivan v. United States, 46 Fed. Cl. 480,

487 (2000) (“[T]his court is without jurisdiction to review those benefit-entitlement

determinations by the VA, which is solely vested in the United States Court of Veterans

Appeals, See 38 U.S.C. § 511 (1994); 38 U.S.C.A. § 7104; 38 U.S.C.A. § 7252”);

Beamon v. Brown, 125 F.3d 965, 970 (5th Cir. 1995) (“We conclude that the VJRA's

statutory review process vests exclusive jurisdiction over plaintiffs’ claims with the

CVA . . . .”) This court agrees with these interpretations.

       As Mr. Sindram’s claims are all grounded in his contractual relationship under a

Chapter 31 employment plan, this court finds that 38 U.S.C. § 511 preempts the Court

of Federal Claims from exercising jurisdiction over the case. The VJRA also supports

this determination by providing that an appeal to the Veterans Court is the exclusive

remedy for the denial of a veteran’s benefits. Consequently, this court affirms the Court

of Federal Claims’ judgment to dismiss Mr. Sindram’s complaint for want of jurisdiction.




05-5020                                      4